Case 4:19-cv-01860 Document 1-2 Filed on 05/22/19 in TXSD Page 1 of 8




         EXHIBIT
                              "A
Case 4:19-cv-01860 Document 1-2 Filed on 05/22/19 in TXSD Page 2 of 8

                                                                                                    411812019 4:13 PM
                                                                           Marilyn Burgess District Clerk 14an1s County
                                                                                           -

                                                                                              Envelope No. 32790464
                           2019-27031 / Court: 164                                                By; Carolina Salgado
                                                                                             Filed: 411812019 4:13 PM

                                   CAUSE NO.

DIANE NAVARRO PEREZ                              §               IN THE DISTRICT COURT
  Plaintiff;                                     §
                                                 §
V.                                               §                     JU DICIAL DISTRICT
                                                 §
 WAL-MART STORES TEXAS,                          §
 LLC, D/B/A WALMART                              §
 SUPEICENTER                                     §
                                                 §
     Defendant.                                  §            OF HARRIS COUNTY, TEXAS



       PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE


TO THE HONORABLE JUDGE OF SAID COURT:

        COM1S NOW, DIANE NAVARRO PEREZ, hereinafter called Plaintiff; complains of

and about WAL-MART STORES TEXAS, LLC, 0/B/A WALMART SIJPERCENTER,

hereinafter called Defendant, and for cause of action show unto the Court the following:

                                 DISCOVERY CONTROL PLAN

        1.        Discovery is intended to be conducted under Level 2 of the Texas Rules of Civil

Procedure 190. Plaintiff pleads that she seeks monetary relief in the amount over two hundred

thousand ($200,000.00) but not more than one million ($1,000,000.00).

                                     PARTIES AND SERVICE

        2.        Plaintiff; DIANE NAVARRO PEREZ, is an individual who resides in Harris

County, Texas.

        3,        Defendant, WAL-MART STORES TEXAS LLC, D/B/A W4LMART

SUPERCENTER, is a foreign Limited Liability Company authorized to do business in the

State of Texas, and service of process may be effected upon said Defendant by serving the



PLAINTIFFS ORIGINAL FETfl'ION AND REQUEST FOR DISCLOSURE
Pcige I
Case 4:19-cv-01860 Document 1-2 Filed on 05/22/19 in TXSD Page 3 of 8




registered agent of the corporation, CT Corporation Systems, whose address is 1999 Bryan

St., Suite 900, Dallas, TX 75201: Service of said Defendant as described above can be

affected by personal delivery. CJTA TJON IS HEREBY REQUESTED.

                                JURISDICTION AND VENUE

       4.      The subject matter in controversy is within the jurisdictional limits of this court.

       5,      This court has jurisdiction over the parties because Defendant is a corporation

incorporated and doing business in Texas.

       6.      Venue in Harris County is proper in this cause under Section 15,002(a)(l) of the

Texas Civil Practice and Remedies Code because all or a substantial part of the events or

omissions giving rise to this lawsuit occurred in this county.

                                              FACTS

       7.      At all times hereto, Defendants, WAL-MART STORES TEXAS, LLC,

DIE/A WALMART SUPERCENTER, was the owner and/or occupier of the grocery market

located at 2391 S Wayside Dr, Houston, TX 77023,

        8.     Plaintiff entered upon said premises for the purpose of grocery shopping. She

entered on the said property of Defendant at the invitation of Defendant to engage in the act of

shopping.

        9.     On or about January 19, 2018, Plaintiff was shopping at WALMART

SUFERCENTER. While shopping at the store, she slipped and fell because of the slippery

surface, which had remained on the floor for an unreasonable period of time, There were no

signs posted adequately warning the customers like Plaintiff of the dangerous condition on the

floor. As a result of this accident, Plaintiff sustained serious personal injuries for which she had

to seek the immediate care of medical professionals.



 PLAINTIFPS ORIGINAL PETITION AND REQUEST FOR DISCLOSURE
 Page
Case 4:19-cv-01860 Document 1-2 Filed on 05/22/19 in TXSD Page 4 of 8




     LIABILITY OF DEFENDANT, WALMART STORES TEXAS, LLCI DIB/A
                      WALMART SUPIRCENTER

         10,   At the time and on the occasion in question, Defendant, WAL-MART STORES

TEXAS, LLC, DfB/A WALMART SUPERCENTER, owned or operated a store at 2391 S

Wayside Dr, Houston, TX 77023. In setting up and maintaining its store. Defendant and its

employees failed to use ordinary care by various acts of omissions and/or commissions,

including but not limited to the following, each of which singularly or in combination, was a

proximate cause of the incident in question:

               a.      In failing to monitor the condition of the floor;

               b.      in failing to use caution signs:

               C,      In failing to properly train its employees;

               d.      In failing to warn others that a dangerous condition existed:

               e.      In failing to clean waters on the floors; and

               f.      In creating a hazard to others.

         ii.   Such negligence, either singularly or in combination, proximately caused

Plaintiffs injuries and resulting damages.

         12.   Nothing Plaintiff did or failed to do was a proximate or contributing cause of the

incident made the basis of this suit.

                                        PREES_LLABILTY

         13.   Plaintiff was an invitee on the premises in question occupied and/or controlled by

Defendant. Defendant knew, or in the exercise of ordinary care, should have known of an

unreasonable dangerous condition existing, via slippery substance/surface on the floor, that

posed an unreasonable risk or harm to the general public, including Plaintiff, however failed to

inspect and make safe or adequately warn her of the dangerous condition.


PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE                                 -.


Page 3
Case 4:19-cv-01860 Document 1-2 Filed on 05/22/19 in TXSD Page 5 of 8




       14.      In the alternative, Plaintiff would show that she was a licensee on the premises in

question occupied and/or controlled by Defendant. Defendant knew of an unreasonable

dangerous condition existing on the floor, which posed an unreasonable risk of harm to the

general public, including Plaintiff, but failed to make safe or adequately warn her of the

condition. Plaintiff was without knowledge of the dangerous condition of the premises prior to

the incident in question.

                                      PROXIMATE CAUSE

       15.      Each and every, all and singular of the foregoing acts and omissions, on the part

of Defendant, taken separately and/or collectively, constitute a direct and proximate cause of the

injuries and damages set forth below.

                            MISNQMER OR MISIDENTIFICATION

        16,      In the event any parties are misnamed or not included herein, it is Plaintiff's

contention that such as a "misnomer and/or such parties are/were "alter egos" of parties

named herein. In the event that the true parties are misidentified, Plaintiff hereby asserts

reliance upon the doctrine of misidentification.


                                  DAMAGES FOR PLAINTIFF

        17.      As a direct and proximate result of the occurrence made the basis of this lawsuit,

and Defendant's acts as described herein, Plaintiff was caused to suffer personal injuries, and to

endure anxiety, pain, and illness resulting in damages more fully set forth below.

        18.      As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff has incurred the following damages:

              a. The physical pain and mental anguish sustained from the date of slip and fall to
                 the time of verdict herein;

              b. The physical pain and mental anguish that, in reasonable medical probability, will

 PLAINTIFF'S QRIQINAL PETiTION AND REQUEST FOR DISCLOSURE
 Page 4
    Case 4:19-cv-01860 Document 1-2 Filed on 05/22/19 in TXSD Page 6 of 8




                     be suffered after the date of verdict herein;

               c. The reasonable and necessary costs of medical care and treatment, including
                  doctors, hospitals, nurses, medicines, and other services and supplies from the
                  date of the injury to the time of verdict herein;

               d. The reasonable and necessary costs of medical care and treatment, including
                  doctors, hospitals, nurses, medicines, and other services and supplies, which, in
                  reasonable probability will be incurred in the future after the date of verdict
                  herein;

                  e. Physical impairment which has been sustained, resulting in lessened use and/or
                     movement of various parts of Plaintiff's body from the date of the slip and fall to
                     the date of verdict herein;

                  f. The physical impairment that, in reasonable probability, will be sustained to
                     various parts of Plaintiffs body, resulting in lessened use and/or movement of
                     same in the future after the date of verdict herein;

                  g. Physical disfigurement that has been sustained, resulting in lessened use and/or
                     movement of various parts of Plaintiffs body from the date of the slip and fall to
                     the date of verdict herein;

                  h. The physical disfigurement that, in reasonable probability, will be sustained to
                     various parts of Plaintiffs body, resulting in lessened use and/or movement of
                     same in the future after the date of verdict herein.

-           19.       By reason of the above, Plaintiff has suffered losses and damages in a sum within

    the jurisdictional limits of the Court and for that this lawsuit is brought.

            20.       As such, Plaintiff pleads that she seeks monetary relief in the amount over two

    hundred thousand ($200,000.00) but not more than one million ($1,000,000.00).

                                                JURY DEMAND

            21.       Pursuant to Rule 216 of the Texas Rules of Civil Procedure, Plaintiff respectfully

     requests and demands a trial by jury.

                                       REQUEST FOR DISCLOSURE

            22.       Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Plaintiff requests that

     each and every Defendant discloses, within fifty (50) days of service of this request, the


     PLMNTfFF'S ORIGINAL PFi7fION AND REQUEST FOR DiSCLOSURE
     Page 5
Case 4:19-cv-01860 Document 1-2 Filed on 05/22/19 in TXSD Page 7 of 8




information and material described in Rule 194.2(a) through (I).

                                   PRESERVING EVIDENCE

       23.     Plaintiff hereby requests and demands that Defendant preserves and maintains all

evidence pertaining to any claim or defense related to the incident made the basis of this lawsuit

or the damages resulting there from, including statements, photographs, videotapes, audiotapes,

surveillance or security tapes or information, business or medical records, incident reports, tenant

files, periodic reports, financial statements, bills, telephone call slips or records, estimates,

invoices, checks, measurements, correspondence, facsimiles, email, voice mail, text messages,

and evidence involving the incident in question, and any electronic image or information related

to the referenced incident or damages. Failure to maintain such items will constitute "spoliation"

of the evidence.

                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff, DIANE NAVARRO PEREZ,

respectfully prays that Defendant, WAL-MART STORES TEXAS, LLC, DIE/A

WALMART SUPERCENTER, be cited to appear and answer herein, and that upon a final

hearing of the cause, Plaintiff recovers from Defendant, a sum within the jurisdictional limits of

the Court, costs of Court, pre-judgment interest at the maximum rate allowed by law, post-

judgment interest at the legal rate, and for any and all further relief, both general and special, legal

and equitable to which Plaintiff may bejust]y entitled.




 PLAINTIFFS ORIGINAL PETITION AI'/L) REQUEST FOR DISCLOSURE
 Page 6
Case 4:19-cv-01860 Document 1-2 Filed on 05/22/19 in TXSD Page 8 of 8




                                    *


                                                    Respectfully submitted,


                                                    IUGDON LAWYERS



                                                    PAULA. HIGDON
                                                    SBN:09590700
                                                    SE HO VI
                                                    SBN: 24106611
                                                    2929 Allen Parkway, Suite 200
                                                    Houston, Texas 77019
                                                    paul~@,bigdQnl awyers.com
                                                    sehohidonlawyersom
                                                    staff@hidonlawyers.coni -E-file
                                                    713/223-7300-Telephone
                                                    7131223-7331 Facsimile

                                                     ATTORNEYS FOR PLAINTIFF




                                                          -


PLAINTIFFS ORIGINAL PETITION AND REQUEST FOR DISCLOSURE
Page 7
